 DUNCAN FOUNDRY AND MACHINE263Duncan Foundry and Machine Works,Inc.andUnitedSteelworkers of America,AFL-CIO. CaseI4-CA-4608May 29, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn December 2, 1968, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting brief.The Charging Party filed a brief in support of theTrial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner, as modified below.We agree with the Trial Examiner that, whenRespondent paid vacation pay in early August 1967,at the time it partially shut down its plant for 2weeks for maintenance and repair, to employeeswho continued to work and to the employees whodidnotwork, and similarly paid strikers whoreturned after the August shutdown, but denied suchpayments to unreplaced economic strikers, itunlawfully discriminated against the latter strikersunder the Act. We also agree with the conclusionsoftheTrialExaminer that theRespondentdiscriminatedagainst the 40 strikers who wererecalled to their former jobs in March or April1968, without restoring them to their seniority andother job rights to which they were entitled prior tothestrikewhichbeganonJanuary29,1967.However, we base our findings and conclusions uponthe considerations discussed below.The denial of vacation pay:The Respondent,which is engaged in the manufacture of steelcastings and patterns, employed approximately 350productionandmaintenanceemployeesandapproximately 30 machine shop employees prior toJanuary 29, 1967. From 1942 until the summer of1966,Respondent recognized and bargained withEmployees Association as the collective- bargainingrepresentativesofitsemployees.Successivecontracts were negotiated, the most recent of whichwas effective from May 18, 1963, through May 18,1966.The 1963 to 1966 contract containedprovisionswhichprovided,interalia,forthepayment of vacation benefits based upon length ofservicetoemployeeswho worked continuouslyduring the preceding year, who receivedearnings inat least 60 percent of the pay periods preceding May1of the year of payment, and who were employeesonMay 1 of the payment year. These vacationprovisions were similar to the Respondent's vacationpay practices which had been in effect since the1950's.The Charging Party, the United Steelworkers ofAmerica,AFL-CIO, filed a timely representationpetition on February 21, 1966 (Case 14-RC-5356),and pursuant to a Board conducted election wascertified as the collective-bargaining representativeofRespondent's employees on July 19, 1966.BeginningOctober 4, 1966, Respondent and theSteelworkers engagedinbargainingsessions in anattempt to reach an agreement. On January 29,1967, the Steelworkers engaged in an economicstrike.Bargainingcontinued during the strike, butconcludedonSeptember 11, 1967, when theEmployeesAssociationfiledapetitionforrepresentation(Case14-RC-5787).Among theprovisions on which the parties reached an impasseafterapproximately 35 bargaining sessions werethose involving the payment of vacation benefits tostrikers.On January 31, 1968, the strike ended andthe Steelworkers on behalf of the strikers offeredunconditionally their return to work.At the onset of the strike, about 106 employeesremainedatwork,andapproximately244employees participated in the strike. Approximately44 employees returned to work before the strikeended. No new employees were hired to replace thestrikers who did not return.Respondent closed down during the first 2 weeksinAugust 1967 foritsannualmaintenance andrepairwork. Approximately 55 employees workedduringthisperiod,andapproximately100employees did not work. All of these nonstrikingemployees were paid a minimum of 2 weeks payduring the shutdown, and those who workedreceived their regular wages. Employees who underthe provisions of the expired contract between theEmployees Association and the Respondent accruedmore than 2 weeks vacation were paid the additionalamounts. Strikers who returned to work after theAugust shutdown, but before September It, 1967,the date the Association's petition was filed, alsoreceivedaminimum of 2 weeks pay and theadditional amounts to which they would be entitledunder the vacation provisions of the expiredcontract,ifany.None of the other strikingemployees was paid vacation benefits.TheRespondentcontendsthatitwas notobligated to pay the striking employees who had notreturned to work vacation benefits since: (1) the176 NLRB No. 31 264DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation's contract had expired, and the vacationprovisionswere not applicable; (2) the strikingemployees did not in any event qualify under theprovisionsoftheexpiredcollective-bargainingcontract since they were not working on May I ofthe calendar year in which benefits accrued becauseof their strike status.We find no merit in theRespondent's contentions.'Although the contract with the Association hadexpired, it is clear that the Respondent applied theterms of the contract, as well as past practices, tononstrikers and employees who returned to work,butwithheld such benefits from the unreplacedstrikers who might otherwise have qualified. We findthat on May 1, 1967, the qualifying date on whichbenefitswere computed,the strikersmaintainedtheir employee status. The Board and the Courtshave held an economic striker who has not beenreplacednotonly remains an employee underSection 2(3) of the Act, but in regard to accruedvacationbenefitsmust be treated in the samefashion as other employees.' Moreover, under theterms of the expired contract which was used as abasis for computing the vacation payments physicalattendance on the payroll was not required, but onlythat the individuals involved remain, as here, in anemployee status.'The' record indicates that many of the strikersearnedaccrued vacation pay based upon timeworked between May 1, 1966, to January 29, 1967,the date of the strike. Accordingly, we hold that theact of paying accrued vacation benefits to one groupof employees while withholding the benefits fromanother group of employees who are distinguishableonly by participation in protected concerted activity,absentalegitimateorsubstantialbusinessjustification, was discrimination in its simplest form,and was destructive of important employee rights,'and the Respondent thereby violated Section 8(a)(1)and (3) of the Act. As provided below, theRespondent will be required to pay each employeethe vacation pay so withheld. Interest on the amountdue each employee shall bear interest at 6 percentfrom the date the Respondent in effect denied'In agreement with the Trial Examiner, we similarly find no merit in theRespondent'scontention that the recalled strikers were no longeremployees by reason of its decision in September1967 that theirserviceswould not be needed in the future because of the loss of orders resultingfrom unstable labor conditions.As the Supreme Court recognized inFleetwoodTrailers Co.,389 U.S. 375,frequently a strike affects the levelof production and the number of jobs,but such reduction in the size of thelabor force due to a strike does not terminate the rights of strikers asemployees.See alsoLaidlawCorp.,171NLRB No. 175.Moreover, theRespondent did not present substantial evidence that its major accountwould not resume reliance on Respondent as a prime supplier as soon asthe so-called labor problem was resolved.Nor didRespondent presentevidence of any change in its productive capacity, or any decision tosubcontract production it engaged in prior to the strike,or any other factorrelating to its operation that would disclose lower productionfor the 2-yearperiod following the strike or thereafter.'SeeStar Expansion IndustriesCorp.,164 NLRBNo. 95;N.L.R.B. V.Great Dane Trailers, Inc.,388U.S. 26.See alsoN.L.R.B. Y.Frick Co.,397 F.2d 956(C. A. 3).See art.XI, secs. E and H.vacation pay to the strikers in its memorandum tothem on September 21, 1967, in responseto theirinquiries,both oral and written, in August andSeptember 1967, as to whether accrued vacationswould be paid to strikers.'The denial of seniority rights to strikers:InMarch or April 1968, the Respondent recalledapproximately40 former strikers allegedly astemporary employees to fill orders occasioned by acustomer'sinventoryerror.TheRespondentcontendsthat, as the 40 employees in question wererecalled on a temporary basis only for the purposeof completing a specific job, they were the same asnew employeeswithoutseniorityrights.TheRespondent further contends that they, therefore,had no right to displacereturningstrikers who wererecalled for permanent jobs and nonstrikers who hadnot left their previous jobs or who were transferredprior tothe terminationof the strike to other jobson a permanent basis.While we agree with the TrialExaminer that the Respondent's givingspecial statusto the recalled strikers was discriminatory, we donot, for thereasons discussedbelow, agree with thecontentionsof the Respondent or the findings of theTrial Examiner that such employees were temporaryemployees.The record shows that the 40 former strikers whowere recalled returned to their old jobs and wereassigned toperform the same work they hadpreviouslyperformedpriortothestrike.TheRespondent admittedly had hired no permanentreplacementsfor their jobs. Except for the retentionof seniorityrights;they received all prior rights andprivileges including theirold rates of pay. BothPresidentDuncan andPersonnelDirectorGreentestified that the employeesin questionwere recalledon a temporarybasis,for a temporary emergency,andwere considered temporary.However, bothfurther testified that other than being told that theywere beingcalledinastemporary employees,nothing specificregardingtheir job status was saidto them. Duncan further stated that he did not knowwho would stay on permanently and who would not,and did not know "how long the situation wouldexist."On June 5, 1968, the Respondent sent anotice to allemployees,which stated that theRespondent had caught up with the temporaryincrease in demand andfor the next week or two thefoundry would operate on a 4-day rather than a5-dayschedule,andwouldmake the necessaryadjustmentsto its working force by decreasing thenumber of temporary employees. The notice alsoindicated that the 40 employees recalled in Marchand April were temporary and had been recalled on'N.L.R.Bv.Great Dane Trailers, Inc., supra.'The Steelworkers filed and served the charge in the instant case onMarch 20,1968. Thus, the statute of limitation or Sec.10(b) period endedon September20, 1967.See Sec.10(b) of the Act,and Secs.102.111,102.112, 102 113,and 102 114 of the Board'sRules and Regulations. TheRemedy and the Recommended Orderof the TrialExaminer Decision aremodified below in conformity with this finding. DUNCAN FOUNDRY AND MACHINE265a temporary basis to meet an increase in demand.Respondent kept a list of employees identified aspermanent employees, and a list of employeesidentified as temporary employees. On the first listwere the names of the nonstrikers, those whoabandoned the strike before its termination, and twoemployees who had been recalled as permanentemployees. On the second list were the names of thestrikers who were on strike the entire period of thestrike,and who had been recalled in March andApril 1968.However, the record shows that therecalled strikers participated in the work weekreductions the same as other employees, and eventhoughthecustomer'sinventoryerrorhadapparentlybeensatisfiedtherecalledstrikerscontinued to work. As of the date of the hearing,the end of June 1968, it appears the recalled strikerswere working on thesamebasis as other employees.Thus,we conclude that there was no substantialbusiness justification for the Respondent's specialtreatmentof the recalled unreplaced economicstrikers.In the circumstances, we find that the recalledstrikerswere not employed on a temporary basis,butwere recalled for an indefinite, indeterminateperiod,andhadareasonableexpectancyofcontinued employment, and cannot, therefore, beequated to new employees." As regular employeestheywere entitled to all the rights and privilegesthey had accumulated prior to the time they wentouton strike.Consequently, theRespondent'screating a dichotomy between the 40 recalled formerstrikers and its other employees and its notice thatthe recalled former strikers would be laid off first inthe event of a reduction in force in effect grantedsuperseniority' to nonstrikers.Such conduct wasdestructive of the employees' Section 7 rights whichnecessarily caused discouragement of membership inthe Steelworkers.' For these reasons, we find thattheRespondent discriminated against the recalledformer strikers in violation of Section 8(a)(1) and(3).Accordingly, we shall order that the Respondentgive to the 40 employees recalled in March or April1968 as temporary employees seniority rights andprivileges effective the first day they began workupon recall.THE REMEDYLike the Trial Examiner we have found that theRespondent violated Section 8(a)(1) and (3) of theAct by discriminatorily withholding from employeeson strike through January 31, 1968, or employeeswho had terminated striking but had not returned towork by September 13, 1967, vacation pay for 1967.Accordingly, we shall order that the Respondent payto each of the employees involved the amounts due'Cf.e.g.,Orchard Industries,Inc.,118NLRB798;Lloyd A. FryRoofing Co.,121NLRB 1433.'N.L.R.B.v.Erie ResistorCorp.,373 U.S. 221.as provided by the Trial Examiner under the sectionof his Decision entitled "The Remedy." However,the amount due each employee shall bear interest at6 percent from September 21, 1967, rather thanfrom the period set forth by the Trial Examiner.Apart from the foregoing, we shall adopt theremedy set forth in the Trial Examiner's Decision.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Duncan Foundry andMachineWorks, Inc., Alton, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, with the following modifications.Paragraphl(B)(l)of the Trial Examiner'sRecommended Order is deleted and the followingsubstituted:1.Pay to each of the striking employees whoremained on strike from January 29, 1967, toJanuary 31, 1968, or who returned to work prior toJanuary 31, 1968, but not before September 13,1967, vacation pay withheld from him, an amountequal to 2 weeks' pay plus any supplemental amounttowhich he is entitled under the formula used byRespondent to compute the supplemental amounts itpaid the employees who received vacation pay for1967, plus interest from September 21, 1967, untilpaid.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES F. FOLEY, Trial Examiner: This case, Case14-CA-4608,was brought before the National LaborRelations Board (herein called the Board), under Section10(b) of the National Labor Relations Act, as amended(herein called the Act), 61 Stat. 136, 73 Stat. 519, againstDuncan Foundry and Machine Works, Inc. (herein calledRespondent) by a complaint issued April 24, 1968, andanswer filed June 10, 1968. The complaint is premised ona charge filed March 20, 1968, by United Steelworkers ofAmerica, AFL-CIO (herein called Steelworkers).It is alleged in the complaint that on September 20,1967, and thereafter, Respondent, in violation of Section8(a)(1) and(3) of the Act, refused to pay accrued vacationpay to employees who engaged in an economic strike fromon or about January 1967 to January 31, 1968, but in thecalendar year 1967, paid the accrued vacation pay toemployees who did notengage inthe strike or whoabandoned the strike before its termination.It is alsoalleged in the complaint that since on or about January31, 1968, Respondent,in violation of Section 8(a)(1) and(3)of the Act,has been denying returning strikersseniority rights and privileges,but at the same timegranting them to employees who did not engage in thestrike or who abandoned it before its termination.Respondent,in its answer,denies it committed anyunfair labor practice under the Act as alleged in the 266DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint.Itaffirmatively defends that any claim orcause of action alleged in the complaint against it isbarred by Section10(b) of the Actand by the RegionalDirector'sdismissalon September,11,1967,of theSteelworkers'charge of a refusal to bargain in Case14-CA-4398,and the final disposition of representationcase14-RC-5187 filed on September13,1967,byEmployees Association of Duncan Foundry,Inc. (hereincalledEmployees Association)and representation case14-RM-327 filed on September14, 1967,by Respondent.Respondent also alleged in its Answer that it has beendenieddue process in that it has been denied theopportunity to prepare its defense by General Counsel'sfailure to disclose the names of the persons discriminatedagainst and the circumstances giving rise to Respondent'salleged discrimination against them.'A hearing on the complaint supplemented by the bill ofparticulars and the answer was held before me in St.Louis,Missouri,on June 10,11, 17, 18, 19, and 20, 1968.The parties were afforded an opportunity to presentevidence,make oral argument and file briefs.Briefs werefiled by General Counsel,Respondent and Charging Partyafter the close of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENT COMPANY'Respondent,by counsel,filed a motion for a bill of particulars on May6, 1968,inwhich it asked for the basis for Respondent's obligation to payvacation pay;the names of striking employees allegedly entitled to accruedvacation pay in 1967 and did not receive it; the names of strikers as ofSeptember 20, 1967,who had not lost employment status by acts ofviolence, voluntary resignation,obtaining other or substantially equivalentemployment,and permanent change in nature of Respondent'sbusinesswhich eliminated a substantial number of positions;and the names ofemployees who received accrued vacation pay in 1967,and the terms andconditions under which it was paid.The motion also requested the namesof returning strikers who were denied seniority and privileges, and whatseniority rights and privileges were denied each one of these returningstrikers;the names of non-striking employees and striking employees whoabandoned the strike who received seniority rights and privileges notreceived by returning striking employees,and what seniority rights andpriviliges were granted to each one of these employees.On May 28, 1968,Trial Examiner Charles W.Schneider granted the motion for a bill ofparticulars to the extent that General Counsel was directed to furnishRespondentwitha statment of the nature of the seniority andauperseniority rights and privileges allegedly denied returning strikers andgranted to nonstrikers and strikers who abandoned the strike.He deniedthemotion for bill of particulars in all other respects.Counsel forRespondent requested the Board for special permission to appeal the TrialExaminer's order denying in part the motion for a bill of particulars. TheBoard denied the request on June 7, 1968.Counsel for General Counsel,onMay 31,1968,pursuant to Schneider'sorder of May 28, 1968,furnished to counsel for Respondent a bill of particulars stating thereinthat"thenatureof the seniority rights and privileges and thesuper-seniority rights and privileges referred to in paragraph 7(c) of thecomplaint are the right to priority in employment in cases of decreases andrestoring of working forces."Counsel for Respondent,on June 6, 1968,filedwith Trial Examiner Schneider a motion in which he was requested torequireGeneral Counsel to comply with his order of May 28,1967, onRespondent'smotion for a bill of particulars filedMay 6, 1968.Respondent,by counsel,contended thatGeneralCounsel'sbillofparticulars was "ambiguous,evasive and non-specific"and did not complywith Trial Examiner Schneider's order. On June 7, 1968, Trial ExaminerSchneiderdenied themotion for compliance.On June 10, 1968,Respondent,by counsel,filedwith the Board a request for specialpermission to appeal to the Board Trial Examiner's denial of the motionfor compliance of June 7, 1968.On June 14, 1968,the request for specialpermission to appeal was denied by the Board.Respondent, an Illinois corporation with its principaloffice and place of business in Alton, Illinois, has at allmaterial times herein been engaged in the manufacture,saleand distribution of steel castings, and stokers,incinerators and related machinery. During the calendaryear 1967, Respondent manufactured, sold and distributedat its Alton,Illinois,plant, products valued in excess of$50,000, and of these products those with a value in excessof $50,000 were shipped from the Alton plant directly topoints located outside the State of Illinois. Respondent isengaged in commerce within themeaningof Section 2(6)and (7) of the Act, and assumption of jurisdiction willeffectuate the purposes of the Act.11.THE LABOR ORGANIZATIONINVOLVEDSteelworkers is a labor organizationwithin themeaningof Section2(5) of the Act.Ill.THEUNFAIR LABOR PRACTICESA. Evidence in Support of ComplaintRespondent has been engaged in the manufacture ofsteel castings from patterns placed with it by customersformore than 90 years. The castings are produced in afoundry operation, the mainstay of its business. Prior toJanuary 29, 1967, Respondent employed in the foundryapproximately350productionandmaintenanceemployees.'Respondentalsohasamachine shopoperation,which builds stokers, incinerators and relatedmachinery, About 30 employees worked in the machineshop before the January 29 date.From 1942 until the summer of 1966, Respondentrecognized and bargained with Employees Association asthe collective-bargaining representative of its employees.Respondent and the Association were parties to successivelabor contracts; the most recent of which became effectiveMay 18, 1963 (herein called the Last Contract).Respondent terminated the Last Contract on May 18,1966.TheSteelworkerswascertifiedascollective-bargainingrepresentativeofRespondent'semployeesonJuly19,1966,in14-RC-5356.TheSteelworkers filed the petition for representation onFebruary 21, 1966. From October 4, 1966, throughSeptember 13, 1967,RespondentandSteelworkersengaged in 35 or more bargaining sessions. TheSteelworkers engaged in an economic strike from January29, 1967, until January 31, 1968. Negotiations took placeduring approximately 7 1/2 months of the strike period.They ended on September 13, 1967, approximately 4 1/2months before the strike ended, because of the filing onSeptember 13, 1967, of a petition for representation byEmployees Association.Employees Association's petition for representation ofSeptember 13, 1967 was incase14-RC-5787. Respondent,on September 14, 1967, filed a petition in 14-RM-327questioning the status of Steelworkers as a majorityrepresentative.An election was held by the Board onJanuary 26, 27, and 28, 1968, in the unit the Steelworkershad represented.''As describedinfra,Steelworkers initiated a strike of Respondent'semployees on January29, 1967, whichlasted until January31, 1968.'Three hundredand fifty-two votes were cast in the election.Onehundredand fifty-fivewere cast for Respondent,none werecast forSteelworkers,and two votes were cast against participating organizations.One hundred and sixty-six votes were counted. -One hundred and eighty-six DUNCAN FOUNDRY AND MACHINE267At the outset of the strike, which began on January 29,1967, about 106 employees remained at work and did notstrike.Approximately 244 participated in the strike. OnFebruary 15, 1967,Respondent sent a memorandum tothe striking employees in which it informed them that ifthey did not return to their jobs by February 22, 1967,theywould be permanently replaced.A number ofemployees returned to work following this memorandum.By the end of the strike on January 31, 1968, there wereapproximately150onRespondent'spayroll.Approximately 44 employees returned before the strikeended.No employees were permanently replaced. At thetime of the hearing in June 1967,Respondent employed inthe foundry 175 to 200 employees identified as permanentemployees and in the machine shop 15 employeesidentified as permanent employees.In addition,ithad anadditional40,more or less, employees identified astemporaryemployees engaged in what Respondentdescribed as temporary work to produce castings intendedto increase a customer's inventory that had a deficiency initdue to an error in the customer's inventory records.Respondent closed down during the first 2 weeks ofAugust 1967formaintenance and repair.Approximately50 to 55 employees worked during this 2-week period.Between 80 and 100 employees did not work.Those whodid not work were paid their wages for the 2-week period.Those with tenure who,under the formula in article XI ofthe Last Contract, were entitled to a paid vacation greaterthan 2 weeksreceived a sum in additionto the 2 weekswages that was equivalent to the wages for the additionalvacation period beyond the 2 weeks to which they wereentitled under the formula. Those who worked receivedtheir wages for the 2 weeks and in addition received a sumcomprised of the amount of the 2 weeks'wages plus whatadditional amount they were entitled to receive under theformula for a period beyond the 2 weeks. Strikers whoreturned after the first 2 weeks in August 1967, but beforeSeptember 11, 1967, the date Employees Association'spetitionwas filed,received2weeks'pay and theadditional amount in excess of the 2 weeks' pay to whichtheywould be entitled under article XI of the LastContract, if any.'votes were challenged by Respondent and Employees Association.Thenumber of challenged ballots were sufficient to affect the results of theelection.Timely objections were filed by Respondent(the employerpetitioner)and Employees Association(the petitioner union).On June 6,1968, the Regional Director sustained the challenges to six votes, andoverruled the objections.Respondent had challenged the votes of thestrikers who were on strike when the election took place on the groundthey were no longer employees.There were 178. Employees Associationchallenged the votes of 25 employees who voted on January 28, the lastday of the election.Employees Association and Respondent requestedreview of the Regional Director's decision of June 6, 1968.On October11, 1968, the Board denied the request for review. The Regional Director'sorder of June 6, 1968 ordered the challenged ballots to be opened.Thisactionwas deferred by the request for review.The opening of thechallenged ballots is now the pending action in cases 14-RC-5787 and14-RM-387 in view of the Board's denial of request for review of October11,1968.1hereby take official notice of the records in these tworepresentation cases.'ArticleXI of the Last Contract, which was terminated by RespondenteffectiveMay 18,1966, provided the following:An employee was entitledto a paid vacation,if he was in continuous full-time service for a periodnot less than 12 months prior to May I in a calendar year,and worked inat least 60 percent of the pay periods in the 12 months preceding this May1.The number of days in the paid vacation period of an employeedepended on his tenure of continuous employment.For tenure of I to 3years,itwas I week;of 3 to 5 years,1.1/2 weeks;of 5 to 15 years, 2weeks;of 15 years to 25 years,3 weeks;and of not less than 25 years, 4weeks.Employees could schedule payment of vacation money between theThe above evidence discloses that employees who didnot work during the shutdown who had tenure of less thana year and not entitled to a vacation, or tenure of 1 to 3years and entitled to only a week's vacation, or tenure of3 to 5 years and entitled to only a week and a halfvacation, were paid 2 weeks'wagesfor not working the 2weeks. Employees with 5 to 15 years' tenure and entitledto 2 weeks' paid vacation under the formula in the LastContract, received 2 weeks' wages for the 2 weeks notworked as did the employees with less seniority.During August 1967, following the plant shutdown inthe first 2 weeks of August, and in September 1967,striking employees, by letter and orally, asked Respondentfor vacation pay for 1967.1 Steelworkers had suggested tothe striking employees that they make this request. OnSeptember 21, 1967, E. J. Green, Respondent's personneldirector, sent a letter to each striking employee in whichhe referred to the request for vacation pay, and stated thatRespondent "is presently making a study of the vacationeligibility as it applies to those who have already maderequestsfor vacation pay as well as those who have notdone so," and "as soon as the study is completed and adeterminationismade, you will be informed of ourdecision."The striking employees were not informed ofthe results of any study of this problem, and were not paidvacationpay for 1967.6Ina letter to Respondent dated February 8, 1968,Steelworkers referred to Personnel Director's letter ofSeptember 21, 1967, in which he stated that Respondentwas makinga study of the eligibility of striking employeesfor vacation pay in 1967, and then would determine iftheywere entitled to it. Steelworkers remarked thatfirstpayperiod afterMay I and thelast payday in the calendar yearendingDecember31,with I week'snotice toRespondent'spayrolldepartment,and were required to schedule vacations between May I andDecember 1,but the final allotment of time restedwithRespondent. Anyemployee hiredprior to OctoberIwas considered to have been employedon May I upon completing his anniversarydate of employment, for thepurpose of computing the numberof yearsof continuousservice.Anemployee with a break in continuous service but subsequently reemployedwas a new employee,except that an employee who secured a leave ofabsence from Respondent or was on lay off status would not lose hisprevious accrued continuous service credit. Employees in the Armed Forcesand eligible for Veterans Reemployment Rights,upon reemployment byRespondent received credit for continuous service for the time spent in theArmed Forces,but were not entitled to a vacationwith pay whileservingin the Armed Forces.Any disputeinvolving interpretation of Respondent'srecords in respect to eligibility for vacations,including cases involvingabsence from work without authorization or because of illness or injury,was subject to the LastContract'sGrievance procedure.Miscellaneousprovisions were that an employee to receive vacationbenefits had to beemployed on May I, and where an employee was terminatedprior to thereceipt of any vacationbenefits to which hewas entitled,he was paidvacation pay due him upon termination.'The parties stipulated that a majorityof thestriking employees worked60 percentof the payperiods in the 9-month period fromMay 1, 1966 toSeptember29, 1967.The employees contendedthat theyhad coming tothem accrued vacation pay based on this time worked.Respondent'sPresident Samuel W. Duncan testified that all employees worked duringthe 1966 period except those absent because of illness or for some personalreason.There were no layoffs due to a reduction in force.He also testifiedthis was the situation for the periodfrom January I, 1967, to January 29,1967.'In the summerof 1965,and in the prior summers starting with 1960,Respondent shut down for maintenance and repair. This was a normalvacation period for employees.Employees were given paid vacations in1965 and the prior summers in accordance with articleXI of the LastContract.In the summer of 1966,Respondent did notshut down formaintenance and repair. It remained in continuous operation to filloutstandingorders.Employees received vacation pay in 1966 inaccordance with articleXI of the Last Contract. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDenoughtime had elapsed for the study and determination,and requested Respondent to inform it, as the certifiedcollective-bargainingrepresentativestillauthorized torepresent the strikers,when the strikers could expectpayment of their long deferred vacation benefits.Ina letter datedMarch 4, 1968, Respondent, byPresidentDuncan, informedSteelworkersthatthepetitions of September 13, 1967, and September 14, 1967,of Employees Association and Respondent, respectively,hadraisedaquestionofSteelworkers'majorityrepresentation,and,therefore,Respondentlackedauthority to respond to the inquiry in Steelworkers' letterof February 8, 1968,' as the whole question of "vacationpay and eligibility"was an"obvious subject for collectivebargaining,"and could only be negotiated with themajority representative.The letter of Respondent alsostated that during the firstnegotiationsmeeting after theSteelworkers was certified,' Respondent had proposed thatallpastpractices,economicandnoneconomic,becontinued while negotiations were in progress and newagreementswere reached, and Steelworkers rejected thisproposal; that Respondent then proposed that the LastContract,to 'whichRespondentandEmployeesAssociation were parties, be continued in effect except forthe grievance procedure and cost of living features, andSteelworkersalsorejectedthisproposal;thattheserejections of Steelworkers were not changed or modifiedduring thebargainingnegotiationswhich ended onSeptember 13, 1967; and that the whole subject ofvacations, including 1967 vacation pay for strikers, wasdiscussedduring the course of the bargaining, but noagreementwas reached on it by Steelworkers andRespondent.Respondent concluded its letter of March 4, 1968, withthe statement that it could not discuss vacation pay withSteelworkers until it was again certified by theBoard. Ina letter datedMarch 20, 1968, Steelworkers,inter alia,replied that in its letter of February 8, 1968 it did notrequest bargaining,on behalf of the strikers, on vacationpay alreadyearned,and which Respondent had alreadypaid to nonstrikers, but merely inquired as to the decisiondealingwithvacation pay for strikers that Respondentstated itwouldmake in its letters to employees ofSeptember 21, 1967. Steelworkers further stated that therights of strikers to this vacation pay existed "as a matterof national policy and law" and not on past or futurebargainingbetween Respondent and Steelworkers.As statedsupra,the Steelworkers terminated the strikeon January 31, 1968, and on behalf of the strikers offeredunconditionally their return to work. The Steelworkers sonotifiedRespondentina letterdated January 31, 1968.On February 27, 1968, Steelworkers sent a letter ormemorandumto itsmembers who were employees ofRespondentand who had been on strike. It apprised themof the Steelworkers' notice to Respondent of theterminationof the strike, and the unconditional offer itmade on their behalf to return to their jobs. Steelworkersfurther informed these employees of Respondent that ithad no objection to their reporting to the Respondent'spersonnelofficeto let Respondent know they wereavailableforemployment,orasanalternative,tocomplete a form letter, attached to the Steelworkers'letter, addressed to PresidentDuncan informinghim thatthey desired to return to their jobs, and were available for'There had been no bargaining since the filingof theEmployeesAssociation's petition on September13, 1967.'October 4, 1966.employment, and to return it to Steelworkers' office whichin turn would send it to Respondent. Steelworkers alsoinformed the members with other jobs who intended toreport to Respondent's personnel office, that they ran theriskof discharge from those jobs if they revealed theidentity of their employers. It also informed them they didnot have to disclose to Respondent whether their jobswere permanent or substantially equivalent, but neededonly to state that although they were presently employedthey wished to return to their jobs with Respondent.InMarch or April 19, 1968, Respondent recalled twoformer strikers as permanent employees. It also recalledat this time an additional 39 or 40 of the former strikers.Those in this latter group were told they were beingrecalledas temporary employees.9 The two employeesidentifiedas permanent employees, and the employeesidentified as temporary employees were assigned to thesame jobs they held prior to the strike. The so-calledtemporary employees made inquiries to Respondent abouttheir seniority, but were told that Respondent had noanswer for them." Respondent kept a list of employeesidentified as permanent employees and a list of employeesidentified as temporary employees. On the first list werethe names of the nonstrikers, those who abandoned thestrike before its termination, and the two employees (JohnWheeler and Fred Wheeler) who had been recalled aspermanent employees. On the second list were the namesof the strikers who were on strike the entire period of thestrike,and who had been recalled after the strike astemporary employees.B. Respondent'sDefensetoMeet Evidence inSupport ofComplaint'President Duncan testified than in September1967, hedecided that theemployees then working(approximately175) wereall the permanent workforceRespondent needed for the following 2 years to meet its estimatedorders during that period.Evidence was introduced by Respondent to showthat its production needs duringthe 2-yearperiod would be only one-thirdof what it was prior to the strike. This evidence is discussedinfra.President Duncan also testified that the39 or 40 formerstrikers recalled astemporary employees were recalled to produce castings needed by acustomer to correct an error it made in its inventory. On June 5, 1968,Respondent posted a notice signed by President Duncan in which wasstated that the Respondent had caught up with the increase in demand forcastings brought about by a customer's error in its inventory records, andfor thefollowing 2 weeks itsfoundry wouldoperate on a 4-day weeklyschedule,and if there should be no increase in needed production,Respondent would return to a 5-day week and make the necessaryadjustment in its working force by decreasing the number of temporaryemployees.Itwas also stated in the notice that the "temporaryemployees," when called in, weretold theywere being called in on a"temporary basis"tomeet the increase in demand due to the customer'serror in its inventory records. The notice ended with the statement thatwhere departments required more than a 4-day week,the adjustment wouldbe handledby theforeman."PresidentDuncan testified that"we just didn'ttellthem anythingbecause we had a permanent work force and that had been stated and wecouldn't see any permanent increase in the number of employees." HenryReed,a recalled"temporary employee,"testified that at the time of recallhe asked PersonnelDirectorGreen about seniority,and he replied that hehad lost seniority for theyear 1967.Reed was an employee of Respondentfor 17 years.Green denied he made this statement to Reed.He testifiedthat he said to Reed that he could not give him an answer as there were anumber of things before the Board that were not resolved.Icredit Green.As statedsupra,fn. 3, at the election of January 26,27, and 28, 1968,Respondent challenged the right of the strikers still striking to vote on theground that they were no longer employees. DUNCAN FOUNDRY AND MACHINE2691.Denial of procedural due processIn support of its defense of denial of procedural dueprocess,Respondent refers to the complaint and contendsthat allegations therein do not place it sufficiently onnotice of the illegal conduct charged against it to permit itto prepare its defense.The basis of this position is thesame as those set out in fn.I,supra,in reference to andin support of Respondent's pre-hearing motions.Specifically,Respondent contends:That the complaintdoes not disclose whether the vacation pay allegedlydenied striking employees but paid to nonstrikers andthose abandoning the strike before its termination accruedduring the months from May I, 1966,up to and includingJanuary 29,1967,when the strike began,or accruedduring the entire period from May 1, 1966,up to May 1,1967;ThatGeneralCounseldidnotname in thecomplaint the employees who were denied the vacationpay, or disclose whether any of these employees had notlost the status of employees because of acts of violence,permanent employment elsewhere,voluntary resignation,or a substantial change in Respondent'sbusiness;ThatGeneral Counsel's complaint does not disclose the namesof the striking employees allegedly denied seniority rightsand privileges,nor the nonstriking employees and strikingemployees abandoning the strike before its termination,who were given seniority rights and privileges not given tothe striking employees,and that the complaint does notstate the seniority rights and privileges denied the onegroup of employees and given to the other.The allegation in the complaint of denial to strikers of1967 accrued vacation pay does not clearly disclose thatthis vacation pay accrued only in the months from May 1,1966, to the beginning of the strike on January29, 1967.Accrued vacation pay could be construed to refer tovacation pay allegedly accrued during the strike periodfromJanuary29,1967,toMay 1,1967,sinceSteelworkers in the bargaining negotiations proposed thattime on strike be considered as time worked for thepurpose of determining 1967 vacation pay. Respondentconcedes that General Counsel stated for the record thatthe accrued vacation pay allegedly denied the strikers in1967,was vacation pay accrued only during the monthsfrom May 1, 1966,to January 29, 1967,and not duringthe strike period from the latter date to May 1, 1967.Respondent's counsel was apprised by the Examiner thathe would consider a motion for a continuance at the closeof the hearing to meet any surprise to Respondent fromGeneral Counsel's statement for the record.Respondentdid not make such a motion.It is undisputed that Steelworkers,in its charge ofMarch 20,1968, alleged only denial to strikers of vacationpay that accrued from May 1, 1966, to January 29, 1967;thatRespondent's records show the names of employeeswho worked during the payroll periods from May 1, 1966,to January 29, 1967, and did not work during the strikeperiod from January 29,1967,to January 31, 1968; andthatRespondent's records show the employees who wereconsidered permanent employees on January 31, 1968, andthe two employees recalled as permanent employees inMarch or April 1968, and the employees recalled astemporary employees in March or April 1968.Respondentdid not introduce evidence,orattempt to do so, ofstriking employees who did not work from January 29,1967, to May 1, 1967, because they voluntarily resigned,secured permanent employment elsewhere and decided toretain it;were laid off because of lack of work due to apermanent change in Respondent'sbusiness structure oroperations,orengaged in picket line violence fromJanuary 29 to May I, 1967,warranting discharge ordenial of employee benefits.2.Charge ofdenial of accrued vacation pay andsenioritybarred bySection 10(b) of the ActIn support of its defense that the charge Respondentdenied strikers accrued vacation pay isbarred bySection10(b)of the Act,Respondent relies on evidence,documentary and oral,itintroduced,that on March 29,1967, ina bargaining session,Steelworkers presented arevised contract proposal that included proposals that inthe determination of vacation time and payfor 1967,strike time be considered as time actually worked, andeconomic benefits be made retroactiveto cover the periodbetween the beginning of negotiationson October 4, 1966,to the date of executionof theagreement,and thatRespondent counterproposed on that date revised contractlanguage,economic benefits in the LastContracteffectivethe date agreement was reached,and a flat sum paymentto employees on the activepayroll afterceasing to strikein lieu of any special treatment for time on strike orretroactivityfortheinterimperiodbetweentheresumption of bargaining and the date of agreement, andthatonAugust28,1967,RespondentflatlyrejectedSteelworkers'proposal that strike time be considered ashours worked for the determination of vacationpay, andthe Steelworkers'proposal,made for thefirst time onAugust 28,that nonstrikers and strikers who abandonedthe strike before its termination be replacedby strikers inavailable jobs after the terminationof thestrike.Respondent contends that the alleged unfair and illegalconduct began on August28, 1967,if it did begin,and noton September21, 1967,as alleged in the complaint. IfRespondent'scontention is sustained the alleged unfairlabor practice would not be within the10(b) period.AlthoughRespondent alleged as an affirmative defensethat the charge it denied seniority to strikers returning totheir employment after the termination of the strike isbarred bySection 10(b)of the Act, it presented noevidence or argument in support of this defense.3.Respondent's custom or practice that became aterm or condition of employment with respect to theright to receive vacation payTo meet the evidencethatRespondent discriminatedagainst strikers by refusing to give them vacation pay in1967 Respondent introduced testimony that during the 17years it had collective-bargaining relations with employeesthrough their representatives and particularly since 1960,Respondent did not give a paid vacationor vacation payto an employee who was not on thepayroll of May I,with the exception that an employee on authorized leaveor sick leave on May I was consideredto be on the May1payroll if hewas backon the payroll by October 1, andthat in determining what employees were entitled to paidvacations it interpretedarticleXI of the Last Contractand a similar provision in prior contracts to mean that anemployee to be entitled to a paid vacation had to be incontinuous employment,be on the payroll on May I ofthe year the paid vacation was given,or by October 1 ifabsent because of sick leave or authorized leave,and haveworked during 60 percentof the payrollperiods in the 12months ending on this May 1. It concedes that there is noreference to a strike in article XIof the Last Contract orin the similar provisions in prior contracts,that in the 90 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears it had been in business prior to the strike beginningJanuary 29, 1967, its employees had never engaged in astrike, and it was never required to determine prior to thesummer of 1967 whether a striker was entitled to vacationpay.4.Respondent's evidence to show terms andconditions of employment including vacation pay for1967, seniority and seniority rights and privileges, andquestions relating to terms and conditions ofemployment, arising during negotiations, were subjectto, and to be determined by, negotiations, andimpasse and filing of petitions raising questions ofrepresentation prevented these determinationsRespondent's evidence shows that Respondent andSteelworkersdiscussedfromOctober 4, 1966, untilSeptember 13, 1967, all terms and conditions ofemployment, both economic and noneconomic.In general,agreement on noneconomicissuesand contract languagewas reached by January 1967. Economic issues includingvacationpay and seniority were discussed in January1967. An impasse was reached at the end of January, andSteelworkers called a strike. The parties attempted tobreak the impasse in March 1967, and again in Augustand September 1967, by a series of three or four specialmeetings to explore issues on which agreement could bereached, and on which agreement would be reached whenthey were brought to the bargaining table. The bargainingendedwhen the petition was filed by EmployeesAssociation on September 13, 1967.In the October 4, 1966, meeting Respondent proposedthat prior customs and practices established over the 17years of bargaining between Respondent and EmployeesAssociation be effective during the period of negotiations,and that Steelworkers rejected this proposal. It is alsoclear that on October 4, Respondent's proposal that the.provisions of the Last Contract, which was in effect'betweenRespondent and Employees Association andterminated onMay 18, 1966, except those dealing withcost of living, grievance procedure, Christmas bonus andpicnic,be effective for the period of negotiations, andSteelworkers rejected this proposal. In November 1966,Steelworkers askedRespondent to give the Christmasbonus and picnic at Christmas 1966, that it gave under theLast Contract, and Respondent agreed to give the bonusand not the picnic.In January 1967 agreement was reached on some of theissuesinvolving seniority but not on all of them. In March1967and again on August 28, 1967, Steelworkersproposed that time on strike be counted as time workedfor the purpose of determining qualifications for 1967vacation pay, and on August 28, 1967, Steelworkersproposed that after the termination of the strike strikersreplace nonstrikers and those abandoning the strike beforetermination, and that Respondent rejected both of thoseproposals, particularly on August 28, 1967. In January,March and September 1967, Respondent proposed, inresponsetoSteelworkers'proposalsregardingthecountingof strike time as time worked and thereplacement of nonstrikers by strikers, and in response tothe proposal of Steelworkers that economic benefits bemade retroactive, that a lump sum be paid to employeesemployed at the termination of the strike to cover 1967vacationpay and other matters to which negotiatedbenefits would apply if made retroactive.5.Respondent's evidence to show that due todecreased production needs for 1968 and 1969resulting from a labor dispute, only employeesemployed at termination of strike and two otherswere permanent employees with seniority rights andprivileges, and forty employees recalled as temporaryemployees after strike were not permanent employeesRespondent's evidence shows that at the beginning ofthestrike,Respondent employed approximately 350employees in its foundry and approximately 30 employeesin its machine shop, and at the beginning of the hearingon June 10, 1968, it employed in its foundry 175 to 200employees it identified as permanent employees, and in itsmachine shop 15 employees it identified as permanentemployees, and in addition it employed 40 employees itidentified as temporary employees. The evidence indicates,and I find, that at the termination of the strike,Respondentemployedapproximately175to200employees in the foundry, and 15 employees in themachineshop.PresidentDuncan testified that inSeptember 1967, Respondent estimated that its projectedbusiness needs for 2 or 3 years required only 175 to 200permanent employees. He testified that he projected thesame production in 1968 and 1969 as Respondent had in1967 because Respondent would have a labor problem inthose years as in 1967. He stated that the labor problemin1968and 1969 would be the contest betweenSteelworkers and Employees Association for the right torepresent Respondent's employees as collective-bargainingrepresentative."Respondent shipped to customers in 1967, 5,361 tons ofcastings compared with shipments in 1966, 1965, and 1964of 12,218 tons; 10,665 tons; and 10,335 tons.' 2PresidentDuncan testified that during the strike 225patterns were returned to customers, at their requests, sothat they could send them to other manufacturers ofcastings for the production by them of castings theyneeded. Duncan testified that only 33 of the patterns hadbeen returned to Respondent by June 10, 1968. Duncanalso testified thatRespondent had between 2,000 and10,000 patterns, and that the patterns were used anaverage of 8 to 10 years both for original equipment andreplacement castings.Duncan and PhilipMathers,productionmanager,testified that 66 percent of the castings shipped in 1966 tocustomers were shipped to Caterpillar Tractor Company.Caterpillarwithdrew 144 of the 225 patterns withdrawnduring the strike.Mathers testified that the patternsremoved by Caterpillar accounted for 75 to 80 percent ofthe castings Respondent made for Caterpillar prior to thestrike.Duncan testified that Caterpillar has consideredRespondent a prime supplier since the end of World WarII.As stated, Duncan expects the decreased production tolast as long as Respondent has a labor problem, and thatthe problem following the strike is the resolution of theissue of majority collective-bargaining representative."Steelworkers was certifiedinJuly 1966for the unit that EmployeesAssociation had representedfor 17 years.In September1967, atthe closeof the certification year for Steelworkers, EmployeesAssociationclaimedinapetitionforrepresentationthatitwas again themajorityrepresentative."I consider 1965 and 1964 more representative.Respondent hadadditional orders in 1966 which required three shifts and operation duringthe customary period for shutdown for maintenance and repair and foremployee paid vacations. DUNCAN FOUNDRY AND MACHINE271No evidence was presented to show that Caterpillarwould not resume reliance on Respondent as a primesupplier as soon as the so-called labor problem is resolved.Nor did Respondent present evidence of any change in itsproductivecapacity,orany decision to subcontractproduction it engaged in prior to the strike, or any otherfactor relating to its operation that would disclose lowerproduction for the 2-year period following the strike orthereafter.Analysis, and Findings and Conclusions of Fact andLawOn the foregoing findings of fact I make the followinganalysis, and findings and conclusions of fact and law."Ifindno merit in Respondent's defense that it wasdenied procedural due process by not being put on noticeof what it had to meet either with respect to denial ofvacation pay for 1967, or denial of seniority rights andprivileges to employees recalled to work after the strike astemporary employees. While this claim of Respondent wasdisposed of as a preliminary matter prior to the hearingon complaint and answer, I again find that Respondenthad adequate notice of what it had to meet.The group or class allegedly denied vacation pay werethe strikers who remained on strike during the full periodof the strike. Respondent knew who its employees were onJanuary 29, 1967, those who did not strike, and those whoabandoned the strike in the period from its inception to itstermination and returned to work, and the date theyreturned. The class or group denied 1967 vacation benefitsand those who received them are apparent from thesedata.Respondent was aware from the long bargaining perioddiscussions that at most the complaint alleged that thedenied vacation pay was based on hours worked fromMay 1, 1966,to the beginningof the strike on January 29,1967, and possibly on strike time from the latter date untilJanuary 31, 1968. If it were for both periods, Respondenthad a legal defense for the second period namely that notype of earnings accrues during either an economic strikeor an unfair labor practice strike. There remained only theperiod from May 1, 1966, to January 29, 1967. In anyevent,General Counsel stated for the record that thevacation pay for 1967, allegedly denied was based only onhours worked from May 1, 1966, to January 29, 1967.Respondent did not ask for a continuance at the close ofthe hearing to permit it to prepare against any surprisethat remained after General Counsel made this statementfor the record.Respondent knew who the 40 employees were who weretold on being recalled after the strike that they were onlytemporary employees, and knew they were the employeeswho inquired about seniority and to whom he said he hadno answer or said the question was before the Board inthe representation proceeding. Respondent also knew whotheemployeeswerewho were named in a list oftemporary employees, and to whom it referred in its June5, 1968, memorandum as temporary employees, and whowould be the employees affected by a reduction in force.And Respondent knew who the employees were who werenamed in its list of permanent employees, and consideredto be entitled to the rights and privileges of permanentemployees including those based on seniority.The special showings Respondent alleged were theburden of General Counsel, that is, those relating topermanent employment elsewhere, violence on the picketline,voluntary resignationorpermanent change inRespondent's business, are defenses to the application oftheremedy against discrimination in favor of thediscriminated group or class to certain employees in thegroup or class, and are the burden of Respondent and notof the General Counsel.1°Section 10(b) of the Act is not a bar to the finding of aviolationagainstRespondent. The charge was filed againstRespondent on March 20, 1968. I find that Respondentdenied vacation pay to the strikersin itsmemorandum tothem of September 21, 1967, in response to their inquiries,both oral and written, in August and September 1967, asto when they would receive it. The inquiries followed thegiving of vacation pay, characterized by Respondent aspay for time not worked, given in August 1967, andthereafter in 1967, to employees who did not strike orstrikers who abandoned the strike and were back at workby September 13, 1967. Respondent denied the recalledstrikers seniority rights and privileges relating to recall,rehiring and reduction in force in March or April 1968,when it did not answer the inquiries of the recalledstrikers about these rights and privileges because it did notconsider these employees as permanent employees, andanswered one employee that it could not answer hisinquiry because the matter was before the Board in therepresentationproceeding.TheactionstakenbyRespondent by which it denied to strikers the 1967,vacation pay and seniority rights and privileges are bothwithin the required 6-month period specified in Section10(b) of the Act."The rejection in the course of bargaining on March 29,1968, and August 28, 1968, of Steelworkers' proposalsthat strike time be counted as time worked for thepurpose of qualifying for vacation pay, and that strikersreplace nonstrikers and strikers abandoning the strikebefore termination, do not constitute illegal denial ofvacation pay or seniority rights and privileges to strike.Neither do proposals of Respondent made in the course ofbargainingthat in lieu of vacation pay accrued to strikersa lump sum be paid to those of them who were returnedtowork and wereagainon the payroll. Proposals andcounterproposals, rejections and acceptances made in thecourse of bargaining are not to be equated with denials orrefusals, admissions, acceptances or rejections which areevidence of illegal conduct. They are considered in thesame light as proposals, counterproposals, denials,acceptances,rejectionsandacceptancesmade indiscussions exploring the possibility of settlement.Respondent's employees who engagedinaneconomicstrike starting January 29, 1967, and terminating onJanuary 31, 1968, had a statutory right to engage in thisstrikeand to be free of any action or conduct byRespondentwhich impeded or limited, directly or"Credibilityresolutions and resolutions of conflicts in evidence havebeenmade upon evaluation of demeanor testimony and oral and writtenevidence. SeeFelixMakeviclus,d/b/a Brighton Bakery,158 NLRB 512,fn. 1;N.L.R.B. v.United Brotherhoodof Carpenters, Local 517, AFL,230 F.2d 256 (C.A.1);N.L.R.B. v. Universal Camera Corporation,179F.2d 749 (C.A. 2), reversedon other grounds340U.S. 474. Alloutstanding motions to strike testimony or other evidence are denied."Sea Land Service,Inc,146 NLRB 931, 950, enfd 356 F 2d 955 (C.A.I),cert. denied385 U.S. 900,N.L R.B.v.Bin-DictatorCompany,356F.2d 476, (C.A. 6), enfg.in part and setting aside in part 143NLRB 964,andN.L.R.B vJacksonTileManufacturing Company.282 F.2d 90, 92(C.A. 5), enfg.124 NLRB 218"Sec. 10(b) of the Act,and Secs.102.111, 102.113, and 102 114 of theBoard's Rules and Regulations 272DECISIONSOF NATIONALLABOR RELATIONS BOARDindirectly, this statutory right.16Moreover, these strikershad the status of employees during the strike andfollowing the strike, did not lose this status merelybecause of the length of time they were on strike, andmay not be equated with new employees and deniedvacationpayearnedbeforethestrikeordeniedpreferences to which they are entitled by reason of tenurethey had as employees before the strike."Ifind and conclude that General Counsel's case,primafacie,shows that the strikers who remained on strike untilits termination were denied vacation pay or benefits for1967, given to nonstrikers and strikers who ceased strikingbefore September 13, 1967, and that the 40 employeeswho remained on strike until its termination and wererecalledtotheir jobs by Respondent as temporaryemployees after the termination of the strike, were deniedpreferences relating to recall or reinstatement or reductionin force they would have had if they had not engaged inthe strike or abandoned it before its termination, andwhichweregiventononstrikersand strikerswhoabandoned the strike before its termination.Respondent concedes that the strikers who had notreturned to work prior to September 13, 1967, received novacation pay for 1967, and that non-strikers and strikerswho abandoned the strike by September 13, 1967, andwere back on the payroll at that time, were paid wages forthe 2 weeks they did not work in August 1968, when theplantwas shut down for maintenance and repair,supplemented by an amount equal to the amount in excessof 2 weeks' pay they would have been entitled to receiveunder the vacation benefits provision of the Last Contract.There is no difference between the 1967, vacation paydenied the strikers and the so-called supplemented 2weeks' pay for no work given to the nonstrikers and thestrikers who abandoned the strike.Respondent also concedes that in answer to inquiries of39of the above-described 40 temporary employeesrelating to seniority they had acquired by tenure asemployees before the strike, it said that it had no answer,and that it gave this answer because it did not considerthe "40" to be part of the roster of permanent employees,and that in answer to the inquiry of one of the "40" aboutseniority,itsaid that it did not have an answer as thequestionwhether they were employees was before theBoard in the representation case it had filed on September14, 1967." The issue whether a person is an employee inconnectionwith the charge of a violation of Section8(a)(l) and (3) of the Act in an unfair labor practiceproceeding is a matter to be considered and decideddenovoin the unfair labor practice proceeding.It is notresolved in the representation proceeding." I have foundsupra,thatprima faciethe strikers continued to beemployees during and after the strike and were entitled tothe benefits and preferences which they had earned duringthis tenure as employees before the strike.The evidence and findings as stated showprima faciethat in violation of Section 8(a)(1) and (3) of the Act,"Sec. 13 of the Act."Sec. 2(3) of the Act, andN.L.R.B. v. Fleetwood Trader Co..389 U.S.375, affg. 153 NLRB 425."Respondent,in the representation case,contended that the strikers onstrike on September14, 1967,were no longer employees by reason of itsdecision in September 1967, that their services would not be needed byreason of the loss of orders resulting from a labor dispute."N.L.R.B.v.AmalgamatedClothingWorkers of America,andN.L.R.B.v.SagamoreShirtCompany, 365 F.2d898(C.A.D.C.);N.L.R.B.v.HeightsFuneral Home,Inc.,385 F.2d 879 (C.A. 5); andRoss Porto Plant.Inc., 166 NLRBNo. 40, (TXD).Respondent has discriminated against employees who wereon strike from January 29, 1967, to January 31, 1968, bydenying them vacation pay benefits for 1967, paid tononstrikers and strikers abandoning the strike beforeSeptember 13, 1967, and has discriminated against 40 ofthe strikers recalled as temporary employees after thetermination of the strike by denying them seniority rightsandprivilegestheyearnedduring their tenure asemployees before the strike, and given to nonstrikers,strikers who abandoned the strike before termination, andtwo employees recalled as permanent employees after thestrike.The denial of these seniority rights and privilegesto the recalled strikers while continuing to give them tothe other employees vested the latter group in fact withsuperseniority.20 Discrimination because of participation inconcerted activity such as participation in a strike isillegalconduct discouragingmembership in a union,violative of Section 8(a)(3) of the Act.21General Counsel'sprima faciecase of discrimination byRespondent shifted the burden of going forward toRespondentandofpresentingsubstantialbusinessjustifications for the discrimination."Respondent contends that the right to vacation pay, ifitdoes exist, could only stem from contract or fromestablished customs and practices. Respondent then arguesthat no contract was in effect during the period from May1966, through 1967, and thereafter, so the right is notfrom contract. I agree that the right could not arise fromcontract as the Last Contract was legally terminated,effectiveMay 18, 1966.23 Respondent then follows with thecontention that striking employees not on the payroll onMay 1, 1967, had no right either by established custom orpractice or by extension of the last contract for the reasonthatonOctober4,1966,SteelworkersrejectedRespondent's proposal that past practices, economic andnoneconomic, remain in effect for the period of thenegotiations,and later on October 4, 1966, rejectedRespondent's proposal that the provisions of the lastcontract remain in effect during the period of negotiations.In other words, they abandoned or waived their right tovacation pay by refusing to agree to the retention of allcustoms and practices and to all provisions of the lastcontract.Refusal to enter into a contract to retain rights alreadypossessed does not constitute abandonment of, or waiverof these rights. The first strike Respondent experienced inits90 years of existence was one initiated to bySteelworkers on January 29, 1967. Therefore, no strikingemployees absent from the payroll of May 1, of any yearprior to 1967, requested vacation benefits for that year.Nor did Respondent decide or have to decide during the17 years of collective-bargaining relations, particularlyfrom 1960, to May 16, 1966, whether striking employeesnot on the payroll on May 1 were entitled to vacationbenefits including vacation pay.Moreover, the LastContract was not extended by the parties for the period ofthe negotiations. So the striking employees had no rightby custom or practice, or by contract, to abandon orwaive."N.L.R.B.v.Great Dane Traders, Inc.,388U.S. 26;N.L.R B. v.Fleetwood Trailers Co.,389 U.S. 375;N.L.R.B. v. FrickCo., 397 F.2d956 (C.A.3);Kroger Co. v. N.L.R.B.,401 F.2d 682 (C.A. 6)."N.L.R.B. v. Erie Resistor Corp.,373 U.S. 221; andN.L.R.B. v. GreatDane Trailers,Inc., 388 U.S. 26."N.L R.B. v. Great Dane Traders, Inc.,388 U.S. 26."Knight Morley Corp.,116 NLRB 140. DUNCAN FOUNDRY AND MACHINE273I.have found that the strikers' right to 1967, vacationpay stems from the Act. A waiver of this right must be anexpressedwaiver and not one to be inferred.14 Therejection by Steelworkers of Respondent's proposal of theretention of all past practices, economic or noneconomic,thatwereestablishedduringRespondent'scollective-bargainingrelationswithEmployeesAssociation, the former bargaining representative ofRespondent's employees, is not an expressed waiver of astatutory right, but one, at most, to be inferred. Neither isthe rejection by Steelworkers of the proposal of theretention of all of the provisions of the Last Contract.Respondent also argues that by the language of articleXI of the last contract and the language of similarprovisionsinpriorcontractseffectivefrom1960,Respondent's interpretation of this language to mean thatan employee to be entitled to vacation benefits had,interalia,tobe on the payroll on May 1 of the year thevacationbenefitswere given,Respondent'sdenialofvacationbenefits to employees who were not on thepayroll onMay 1, and the acquescience of EmployeesAssociation and the employees it represented with respecttobothRespondent's interpretationof the vacationbenefits provisions of the contracts, and its practice inadministering them,Respondent had a vested right byestablished custom or practice to deny vacation benefits toall employees, includingthose on strike, who were not ontheMay 1 payroll, and the striking employees expresslywaived their statutory right to be protected againstdiscrimination for engaging in a protected activity."I find no merit in this argument of Respondent.First ofall,therelevantcontract language refers only tocontinuous employment prior to May 1, employment onMay 1, and working in 60 percent of the payroll periodsin the 12 months prior to May 1. It is silent aboutpresence on payroll on May 1. Moreover, prior to May 1,1967, and thereafter, Respondent was not faced with theproblem ofdeterminingwhether strikers not on thepayroll on May I but who were in continuous employmentprior to May1,were employeeson May 1, and worked 60percent of the payroll periods in the 12 months prior toMay 1, were entitled to vacation benefits. It is true thatRespondent had to make this determination with respectto employees not on the payroll on May 1 because oflayoff, sickness, or authorized leave, and decided againsttheireligibility.But employees on layoff, or absentbecause of sickness or authorized leave, may not beequated with employees absent from the May 1 payrollbecause theywere engagingintheir statutory right tostrikeand were relying on their statutory right to beprotectedfromdiscriminationforengaging in thisprotected activity. 16Ido not find in these circumstances any evidence thatRespondent had a contract right, or a right arising fromestablished custom or practice to deny strikers 1967,vacation pay because they were striking on May 1, 1967,and not on the payroll at that time, or that the strikingemployees waived their statutory right to strike and to befree from discrimination for engaging in this protectedactivity.A contrary ruling would be a holding that"CloverleafDivision of Adams Dairy Co.,147 NLRB 1410, 1412."SeeShell Oil Co.,149 NLRB 283, 285."N.L.R.B.v.Frick Co.,397 F.2d 956(C.A. 3), enfg. 161 NLRB 1089,1107.Respondent's policy to consider employees absent from the payrollon May I because of sickness or authorized leave to have been on the Maylpayroll if they returned to work before October 1, and the fact that thestrikers were still striking on October 1, 1967, do not affect the issue.Respondent had the power to render impotent an Act ofCongress enacted into law in the public interest.Ifind no merit in the defense that vacation pay for1967, is a bargainable issue, and this issue cannot beresolvedbecausetheemployeeshavenomajorityrepresentativewithwhich it can be bargained. It isundisputed that a question regarding the right ofSteelworkers to representRespondent's employees ascollective-bargaining representative was raised by petitionsEmployeesAssociationandRespondentfiledonSeptember 13, 1967, and September 14, 1967, respectively,and issues regarding vacation benefits and seniority aswell as other issues were not resolved in the bargainingdue to an impasse, and the termination of the bargainingon the filing of the Employee Associations' petition onSeptember 13, 1967. However, strikers' vacation pay for1967,and seniority rights and privileges for recalledstrikers, identifiedas temporary employees, stemmingfrom tenure as employees prior to the strike, are notbargainable issues.Negotiation of issues relating to wages, hours and otherterms and conditions of employment by representatives ofmanagementandemployeestoreachacollective-bargaining contract to be effectivein futeroonexecution of the whole contract or when agreement oneach provision is reached does not constitute a waiver ofan already existing statutory right or even an alreadyexisting right by established custom or practice or bycontract.Neither does it constitute an admission by theemployees' representative that the subject matter of theprior existing right is a bargainable issue, and the rightdoes not exist. Nor does a waiver arise from an agreementreached on a contract provision providing benefits thatinclude already existing benefits coupled with a proposalby the bargaining representative that the provision bemade retroactive, or from a proposal by the employees'representative that includes vacation pay benefits bystatutory right as well as benefits not covered by thestatutory right, with or without an accompanying proposalthat the proposal on being accepted be made retroactive.The evidence shows Steelworkers proposed that eligibilityfor 1967 pay be premised on strike time as well as timeworked before the strike. Nor do any of the abovebargaining situations constitute an admission that all ofthe subject matter involved in a bargaining situation isbargainableby the parties.Steelworkers clearly disclosed in its letter of March 20,1968, to Respondent that it had not made such a waiveroradmissionduringbargaining,when in reply toRespondent's letterofMarch 8, 1968, in whichRespondent stated that the 1967 vacation pay for strikerswas a bargainable issue, it said that the rights of strikersto vacation pay existed "as a matter of national policyand law" and not on past or future bargaining betweenRespondent and Steelworkers. The Examiner finds meritin this statement of Steelworkers.The 40 employees, identified by Respondent astemporary employees, recalled by Respondent after thestrike, sometime inMarch or April 1968, are not to beequatedwith new employees. This is clear from theSupreme Court'sdecisionsinN.L.R.B. v. FleetwoodTrailersCo.,389U.S. 375, and inN.L.R.B. v. ErieResistorCorp.,373U.S. 221. They had not beenpermanently replaced." At the time of the recall, theywere employees with seniority rights and privileges theyhad accumulated prior to the time they went on strike,even though they were recalled only to meet an emergencyorder. These seniority rights and privileges are factors to 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe considered in rehiring,and layoffor other reduction inforce.When Respondent in March or April 1968, repliedto the inquiries of the 40 employees about seniority by thestatement it did not have an answer,and gave this answerbecause they were not on the roster of Respondent'spermanent employees,and in its notice of June 5,1968, toemployees that any reduction in force would be made onlyinthe group of the 40 employees, Respondent in factconsidered these employees as new employees, and asemployees who had lost any seniority rights and privilegesthey had accumulated prior to the strike. By this position,Respondent,in fact bestowed on the nonstrikers,and thestrikerswho abandoned the strike and returned to workbefore its termination preferences relating to rehiring,layoff and other reduction in force that it denied the 40employees. This action amounted to superseniority.28Respondent argues that its estimatein September 1967,of the castings it would produce in 1968 and 1969, basedon the projection of its production in the 1967, strikeperiod would be approximately what it was during thisstrikeperiod,orapproximately50percentof itsproduction in 1965 and 1966. On this estimate, itconcluded that it would need only 175 to 200 employees,thenumber then employed plus approximately anadditional 25 more, and there would be no need for theapproximately 175 employees on strike. It reasoned thatthe production needs in 1968 and 1969 would be the sameas in 1967, because in 1968 and 1969, it would still beinvolved in a labor dispute, and Caterpillar Tractor Co.,towhich it had shipped 60 percent of its production in1966, and a few other customers, would rely on othersuppliers until the labor dispute was resolved.Respondent considered that the strike and the contestbetweenEmployeesAssociationandSteelworkers forcollective-bargaining representative initiated by EmployeesAssociation's petition of September 13, 1967, and itspetitionof September 14, 1967, would keep the labordispute going until through 1969. In its questioning ofSteelworkers'majorityrepresentativestatusthatitinitiatedinitspetitionof September 14, 1967, andparticularly in the election of January 26, 27, and 28,Respondent took the position that the strikers were nolonger employees.As foundabove,ittook this sameposition at the termination of the strike.The denial of seniority rights with respect to rehiringand reduction in force to the 40 former strikers recalledafter the strike to produce castings to meet an emergencyorder, if legal, at most gave Respondent the opportunityto lay them off or terminate them prior to taking thisaction against non-strikers and strikers who returned towork before the termination of the strike. If the strikerswere accorded the seniority rights and privileges, some ofthem would have preferences in future rehiring,and mightwell have them over the non-strikers and the strikers whoreturnedbefore the strike's termination in case of areduction in force. Conceivably there might have been aslightmoney saving to Respondent,although it is notapparent.In these circumstances,and on this evidence,Ifind nosubstantial business or economic justification in the denialof the seniority rights and privileges to the 40 recalledstrikerswhich in fact accorded superseniority to thenonstrikers and strikers who returned to work prior to theterminationof the strike.On the other hand, thisdiscrimination, coming as it did at the time Respondentwas contending that Steelworkers no longer represented amajority of its employees because the strikers were nolongeremployees,discouragedmembershipinSteelworkers.Respondent has failed to present substantial business oreconomic justificationforitsdiscriminationagainststriking employees by denying them 1967 vacation pay,and by denying to those of them recalled after thetermination of the strike seniority rights and privilegesconnected with rehiring and layoff or other reduction inforce accruing to them before the strike and after beingrecalled to employment following the strike. Respondenthas, therefore, discriminated against employees by thisconduct in violation of Section 8(a)(3) and (1) of the Act.29From the above evidence, findings and analysis, Iconclude and find that it was apparent to Respondent thatitsdiscrimination against the striking employees wouldhave the foreseeable consequence of discouragement ofmembership in the Steelworkers. Denial on September 21,1967, of vacation pay for 1967, to striking employees whoweremembers of or represented by Steelworkers, thecertified bargaining representative,after paying vacationpay to nonstriking employees and strikers who ceasedstrikingandreturnedtowork,and shortly afterEmployees Association filed a petition for representationon September 13, 1967, and Respondent filed a petitionfor representation on September 13, 1967, in which thesepetitioners contended that Steelworkers was no longer thecollective-bargaining representative,is conduct that carriedonitsfacediscouragementofmembershipinSteelworkers. Denial to recalled strikers shortly after thetermination of the strike seniority rights and privilegesaccuring to them prior to the strike, also carried on itsface discouragement of membership in Steelworkers. Forthis reason,Respondent illegally discriminated against thestriking employees in violation of Section 8(a)(1) and (3)of the Act irrespective of the presence or absence ofbusiness or economic justifications. The illegal motive isinferred from Respondent's engaging in the conduct eventhough the consequences were foreseen.J°IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in conductviolative of the Act, I shall recommend that Respondentbe ordered to cease and desist from engaging in suchconduct, and take such affirmative action as appearsnecessary to effectuate the purposes of the Act.HavingfoundthatRespondentdiscriminatorilywithheld from employees on strike on January 30, 1968,or who had terminated striking and returned to work, but"SeeN.L.R B. v.Mackay Radio and TelegraphCo., 304 U.S. 333."N.L.R.B.v.FleetwoodTrailers,Co.,supra.389U.S.375,andN.L.R.B.v.Eric ResistorCorp.,373 U.S. 221."Cases citedIn. 20,supra.J.N.L.R.B. v.ErieResistorCorp..373 U.S. 221;Kroger v. N.L.R.B.,(C.A. 6) enfg.in part 164 NLRBNo. 54; andRadio Officers v. N.L.R.B..347 U.S. 17. DUNCAN FOUNDRY AND MACHINE275had not returned to work by September13, 1967,vacationpay for 1967,towhich they were entitled,Ishallrecommend that Respondent be required to pay to each ofthemas1967,vacationpay the 2 weeks' wagesRespondent paid for his particular job, or a similar job, toemployees for the 2 weeks'pay period in August 1967,when they did not work plus any supplemental amount towhich he is entitled under the formula used by Respondentto compute the supplemental amounts Respondent paidthe employees who received 1967 vacationpay.Theamount due each employee shall bear interest at 6 percentfrom the first date employees were paid the 2 weeks' payfor the 2-week period in August,1967, they did not worksupplemented by amounts computed under the formula inarticleXI of the Last Contract.Isis Plumbing&HeatingCompany,138NLRB 716, andN.L.R.B. v.Great DaneTrailers,Inc.,397 F.2d 29(C.A. 5).Having found that Respondent denied seniority rightsand privileges,dealing with priority in employment in itsrestoring or reducing its work force,to 40 strikers whowere recalled as temporary employees to their jobs inMarch or April 1968, to which they were entitled byreason of their employment prior to the strike,Ishallrecommend that they be given these seniority rights andprivileges effective the first day they began work afterrecall.Ishall also recommend that Respondent,upon request,make available to the Board or its agents for inspectionand copying or reproduction, all books and recordsnecessary or helpful in determining the identity of theemployees to whom vacation pay is due,ashereinprovided,and in computing the amounts thereof, and indetermining the identity of the employees to whom theaforesaidseniorityrightsandprivilegesaretobeaccorded.Upon the basis of the foregoing findings of fact, andthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent Duncan Foundry and Machine Works,Inc., is an employer within the meaning of Section 2(2) ofthe Act and is engaged in commerce within the meaningofSection2(6)and (7) of the Act, and UnitedSteelworkersofAmerica,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.2.Respondent discriminated against employees inviolationofSections 8(a)(l) and(3)of the Act bywithholding from striking employees who were on strikeduring the entire period from January 29, 1967, toJanuary 31, 1968, or ceased striking during the period butdid not return to work by September 13, 1967, vacationpay for 1967,based on hoursworked from May 1, 1966,to January 29, 1967.3.Respondent discriminated against employees inviolation of Section 8(a)(I) and (3) of the Act by denyingto40 striking employees it recalled to their jobs astemporary employees inMarch or April 1968, aftertermination of the strike on January 31, 1968, seniorityrights and privileges dealing with priority in employmentin its restoring or reducing its work force to which theseemployees were entitled by reason of tenure as employeesprior to January 29, 1967.4.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and pursuant to Section 10(c) of the Act, TrialExaminer herebyissuesthe following:RECOMMENDED ORDER1.Respondent Duncan Foundry and Machine Works,Inc., its officers, agents, successors, and assigns, shall:A. Cease and desist from:1.Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, bydiscriminatorilywithholdingvacationpayorothervacation benefits from striking employees who do notreturn to work prior to the termination of a strike or priorto the time Respondent, in a representation petition it filesduring the strike, contends they are no longer employees.2.Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, bydiscriminatorily denying to striking employees it recallsafter termination of a strike seniority rights and privilegesrelating to priority of employment when it restores orreduces its work force that these strikers earn prior to thetime they go on strike.3.Engaging in like or related conduct that interfereswith, restrains or coerces employees in rights they have toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or bydiscriminating against them in regard to hire or tenure ofemployment or any term or condition of employment.B.Take the following action which will effectuate thepurposes of the Act:1.Pay to each of the striking employees who remainedon strike from January 29, 1967, to January 31, 1968, orwho returned to work prior to January 31, 1968, but notbeforeSeptember 13, 1967, vacation pay for 1967,withheld from him, in an amount equal to 2 weeks' payplus any supplemental amount to which he is entitledunder the formula used by Respondent to compute thesupplemental amounts it paid the employees who receivedvacation pay for 1967, plus interest at 6 percent from thefirst date the employees given vacation pay for 1967, werepaid 2 weeks' pay for the 2 weeks in August 1967, theydid not work supplemented by amounts computed underarticleXI of the Last Contract as provided in the abovesection called "The Remedy"; and2.Restore to the striking employees recalled astemporary employees in March or April 1967, after thetermination of the strike from January 29, 1967, toJanuary 31, 1968, effective the first day of theiremployment after recall, the seniority rights and privilegesrelating to priority in employment on the restoring orreducing of work force, which Respondent has deniedthese employees.3.Preserve, and upon request, make available to theBoard or its agents, for examination and copying, orreproduction, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allotherrecordsrelevantandmaterial toRespondentEmployer's compliance with the provisions of this Order.4.Post at its plant in Alton,Illinois,copies of theattached noticemarked "Appendix."" Copies of said"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "the 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice,on forms providedby theRegional Director forRegion 14,shall, after being duly signed by Respondent'srepresentative,be posted by Respondent immediately uponreceipt thereof,and be maintainedby it for60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.5.Notify theRegionalDirector for Region 14, inwriting,within20daysfromthedateofthisRecommendedOrder,what steps the Respondent hastakento complyherewith."IT IS FURTHER RECOMMENDED that unless on or before20 days fromthedateof the receiptof this TrialExaminer'sDecisionandRecommendedOrderRespondent notifies the Regional Director in writing thatitwill complywiththe foregoing recommendations, theNationalLaborRelations Board issue anOrderrequiringthe Respondent to take the action aforesaid.Recommendations of a Trial Examiner"in the notice.In the further eventthat the Board'sOrder be enforced by a decree of the United States Courtof Appeals,the words"a Decree of the United States Court of AppealsEnforcing an Order"shall be substituted for the words"a Decision andorder.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within IO days from the date of this Order,what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotherecommendedorderofaTrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asAmended,we hereby notify ouremployees that:WE WILL NOTdiscouragemembershipinUnitedSteelworkers of America,AFL-CIO,or any other labororganization,by discriminatorily withholding vacationpay or othervacation benefits from striking employeeswho do not return to workprior to thetermination ofthe strike or prior to the time Respondent, in arepresentation proceeding,contends they are no longeremployees.WE WILL NOTdiscouragemembershipinUnitedSteelworkersof America, AFL-CIO,or any other labororganization,by discriminatorily denying to strikingemployees recalled after termination of a strike theseniority rights and privileges relating topriority ofemployment when we restore or reduceour work forcethat these strikers earn prior to the time they go onstrike.WE WILL payto striking employees the vacation payfor 1967 thatwe withheld from them,and restore tostrikingemployees recalled to their jobsafter thetermination of the strike on January 31, 1968, theseniority rights and privileges we denied them.All our employees are free to become or refrain frombecoming,members ofUnitedSteelworkersof America,AFL-CIO,or any other labor organization.DatedByDUNCAN FOUNDRY ANDMACHINE WORKS, INC.(Employer)(Representative)(Title)This Noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office,1040 Boatmen'sBank Building, 314 North Broadway, St. Louis, Missouri63102, Telephone 662-4167.1